



EXHIBIT 10.1
AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT
This Amendment No. 1 to Amended and Restated Credit Agreement, dated as of May
14, 2018 (this “Amendment”) is among Oil States International, Inc., a Delaware
corporation (the “Borrower”), each of the Guarantors, the Lenders party hereto
and Wells Fargo Bank, N.A. (“Wells Fargo”), as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders.
INTRODUCTION
WHEREAS, the Borrower, the lenders party thereto (the “Lenders”) and the
Administrative Agent are parties to the Amended and Restated Credit Agreement
dated as of January 30, 2018 (as amended, supplemented or otherwise modified
from time to time prior to the date hereof, the “Credit Agreement”); and
WHEREAS, the Borrower has requested that the Lenders make certain amendments to
the Credit Agreement as specified herein.
NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:
Section 1.Definitions. Unless otherwise defined in this Amendment, terms used in
this Amendment that are not defined herein and are defined in the Credit
Agreement shall have the meanings assigned to such terms in the Credit
Agreement.
Section 2.    Amendments.
(a)    Section 1.01 of the Credit Agreement shall be amended by adding the
following definition in the appropriate alphabetical order:
“‘Amendment No. 1 Effective Date’ shall mean May 14, 2018.”
(b)    Section 1.01 of the Credit Agreement shall be amended by replacing the
definition of “EBITDA” in its entirety with the following:
“EBITDA” shall mean, for any person for any period, (a) Consolidated Net Income
of such person for such period; plus (b) without duplication and to the extent
deducted in determining such Consolidated Net Income, the sum of
(i) Consolidated Interest Expense for such period, (ii) consolidated income tax
expense for such period, (iii) all amounts attributable to depreciation and
amortization for such period, (iv) any noncash charges (including share-based
compensation) or extraordinary losses for such period, (v) unamortized debt
issuance costs, (vi) loss on extinguishment of Indebtedness, (vii) the
non-recurring transaction costs incurred by such person associated with the
Brazos Acquisition incurred prior to the Amendment No. 1 Effective Date in an
aggregate amount not to exceed $10,000,000, (viii) the non-recurring transaction
costs incurred by such person associated with the Project F Acquisition incurred
prior to the Amendment No. 1 Effective Date in an aggregate amount not to exceed
$3,000,000, and (ix) non-recurring transaction costs associated with any
acquisition in an aggregate amount not to exceed (A) $5,000,000 for any such
acquisition or (B) $10,000,000 for any four-fiscal quarter period; minus
(c) without duplication (i) all cash payments made during such period on account
of reserves, restructuring charges and other




--------------------------------------------------------------------------------




noncash charges added to Consolidated Net Income pursuant to clause
(b)(iv) above in a previous period and (ii) to the extent included in
determining such Consolidated Net Income, any extraordinary gains and all
noncash items of income for such period, all determined for such person on a
consolidated basis in accordance with GAAP; provided that, clause (ix) above
shall not apply in calculating the Consolidated EBITDA of GEO-D or the
Consolidated EBITDA of Project F.
(c)    Exhibit I to the Credit Agreement shall be deleted in its entirety and
replaced with Exhibit I attached hereto.
Section 3.    Representations and Warranties. The Borrower represents and
warrants to the Administrative Agent and the Lenders that:
(a)    the representations and warranties set forth in Article III of the Credit
Agreement and in each other Loan Document are true and correct in all material
respects (provided that to the extent any representation and warranty is
qualified as to “Material Adverse Effect” or otherwise as to “materiality”, such
representation and warranty is true and correct in all respects) on and as of
the date hereof with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date;
(b)    no Event of Default or Default has occurred and is continuing; and
(c)    (i) the execution, delivery, and performance of this Amendment are within
the corporate power and authority of the Borrower and each other Loan Party and
have been duly authorized by appropriate proceedings, and (ii) this Amendment
constitutes a legal, valid, and binding obligation of the Borrower and each
other Loan Party, enforceable in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the rights of creditors generally and general principles of equity.
Section 4.    Effectiveness. This Amendment hereof shall be made effective, and
the Credit Agreement shall be amended as provided in this Amendment, upon the
occurrence of the following conditions precedent:
(a)    the Administrative Agent shall have received duly and validly executed
copies of this Amendment on behalf of the Borrower, the Guarantors, the
Administrative Agent and Lenders constituting the Required Lenders; and
(b)    the Administrative Agent or Wells Fargo Securities, LLC, as applicable,
shall have received all fees and other amounts due and payable on or prior to
the date of this Amendment, including to the extent invoiced two Business Days
prior to the effective date hereof, reimbursement or payment of all
out-of-pocket expenses (including, without limitation, the reasonable fees,
charges and disbursements of counsel for the Administrative Agent) required to
be reimbursed or paid by the Borrower hereunder or under any other Loan
Document.
Section 5.    Reaffirmation of Guaranty and Liens; Agreement.
(a)    Each of the Borrower and each of its Subsidiaries that is listed on the
signature pages to this Amendment (each, a “Guarantor”) (i) is party to a
Guarantee Agreement, guaranteeing payment of the Obligations, (ii) has reviewed
the Amendment and related documents, and (iii) waives any defenses to the
enforcement of its Guarantee Agreement that it may have, and agrees that
according to its terms such Guarantee Agreement will continue in full force and
effect to guaranty the Obligations under the Loan Documents, as the




--------------------------------------------------------------------------------




same may be amended, supplemented, or otherwise modified, and such other amounts
in accordance with the terms of such Guarantee Agreement.
(b)    Each of the Borrower and each Guarantor (i) is party to certain Security
Documents securing and supporting the Obligations, (ii) has reviewed the
Amendment and related documents, (iii) waives any defenses that it may have to
the enforcement of the Security Documents to which they are party, (iv) agrees
that according to their terms the Security Documents to which it is party will
continue in full force and effect to secure the Obligations under the Loan
Documents, as the same may be amended, supplemented, or otherwise modified, and
(v) acknowledges, represents, and warrants that the Liens and security interests
created by the Security Documents are valid and subsisting and create a first
priority perfected security interest subject to Liens expressly permitted by
Section 6.02 of the Credit Agreement in the Collateral to secure the
Obligations.
(c)    The delivery of this Amendment does not indicate or establish a
requirement that any Guarantee Agreement or Security Document requires any
Guarantor’s approval of amendments to the Credit Agreement, but has been
furnished as a courtesy at the Administrative Agent’s request.
Section 6.    Effect on Credit Documents.
(a)    Except as amended herein, the Credit Agreement and the Loan Documents
remain in full force and effect as originally executed and are ratified and
confirmed, and nothing herein shall act as a waiver of any of the Administrative
Agent’s or Lenders’ rights and remedies under the Loan Documents, as amended,
including the waiver of any Default or Event of Default, however denominated.
(b)    This Amendment is a Loan Document for the purposes of the provisions of
the other Loan Documents. Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Amendment may be a Default
or Event of Default under other Loan Documents.
Section 7.    Choice of Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
Section 8.    Miscellaneous. This Amendment may be signed in any number of
counterparts, each of which shall be an original. Delivery of an executed
signature page to this Amendment by facsimile transmission or other electronic
means shall be as effective as delivery of a manually signed counterpart of this
Amendment. The captions in this Amendment are for convenience of reference only
and shall not define or limit the provisions hereof. In the event that any one
or more of the provisions contained in this Amendment shall for any reason be
held invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Amendment.
[The remainder of this page has been left blank intentionally.]




--------------------------------------------------------------------------------






BORROWER:    OIL STATES INTERNATIONAL, INC.




By:     /s/ Lloyd Hajdik    
Name: Lloyd Hajdik
Title: Executive Vice President, Chief Financial Officer and Treasurer




Signature Page to Amendment No. 1
(Oil States International, Inc.)






--------------------------------------------------------------------------------






GUARANTORS:    CAPSTAR DRILLING, INC.
CAPSTAR HOLDING, L.L.C.
OIL STATES ENERGY SERVICES HOLDING, INC.
OIL STATES ENERGY SERVICES, L.L.C.
OIL STATES MANAGEMENT, INC.
OSES INTERNATIONAL, LLC
TEMPRESS TECHNOLOGIES, INC.




By:     /s/ Lloyd Hajdik    
Name: Lloyd Hajdik
Title: Vice President and Treasurer


OIL STATES INDUSTRIES, INC.
OIL STATES SKAGIT SMATCO, LLC
GEODYNAMICS, INC.




By:     /s/ Lloyd Hajdik    
Name: Lloyd Hajdik
Title: Vice President and Assistant Treasurer


GD DEVELOPMENT CORPORATION




By:     /s/ Lloyd Hajdik    
Name: Lloyd Hajdik
Title: Senior Vice President


OIL STATES INDUSTRIES US, INC.




By:     /s/ Alina Choun    
Name: Alina Choun
Title: Vice President, Tax




Signature Page to Amendment No. 1
(Oil States International, Inc.)






--------------------------------------------------------------------------------






WELLS FARGO BANK, N.A., as a Lender and Administrative Agent




By:     /s/ Robert Corder    
Name: Robert Corder
Title: Director






ABN AMRO Capital USA LLC, as a Lender




By:     /s/ Paul Snow    
Name: Paul Snow
Title: Vice President




By:     /s/ Remco Jongkind    
Name: Remco Jongkind
Title: Managing Director






BANK OF AMERICA, N.A., as a Lender




By:     /s/ Tyler Ellis    
Name: Tyler Ellis
Title: Director






CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender




By:     /s/ Matthew Brice    
Name: Matthew Brice
Title: Vice President




Signature Page to Amendment No. 1
(Oil States International, Inc.)






--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., as a Lender




By:     /s/ Anca Loghin    
Name: Anca Loghin
Title: Authorized Officer






REGIONS BANK, as a Lender




By:     /s/ David Valentine    
Name: David Valentine
Title: Managing Director






ROYAL BANK OF CANADA, as a Lender




By:     /s/ Jay T. Sartain    
Name: Jay T. Sartain
Title: Authorized Signatory






BARCLAYS BANK PLC, as a Lender




By:     /s/ Louise Brechin    
Name: Louise Brechin
Title: Director






CADENCE BANK, N.A., as a Lender




By:     /s/ Timothy Ashe    
Name: Timothy Ashe
Title: Vice President




Signature Page to Amendment No. 1
(Oil States International, Inc.)






--------------------------------------------------------------------------------






ZB, N.A. dba AMEGY BANK, as a Lender




By:     /s/ Michael Threadgill    
Name: Michael Threadgill
Title: Vice President






CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender




By:     /s/ Mikhail Faybusovich    
Name: Mikhail Faybusovich
Title: Authorized Signatory




By:     /s/ Christopher Zybrick    
Name: Christopher Zybrick
Title: Authorized Signatory




Signature Page to Amendment No. 1
(Oil States International, Inc.)


